Case: 22-50032     Document: 00516438121         Page: 1     Date Filed: 08/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 18, 2022
                                  No. 22-50032                          Lyle W. Cayce
                                                                             Clerk

   In the Matter of: Mark Dale Mattlage-Thurmond;
   Robert Jewell Snowden

                                                                        Debtors,

   Mark Dale Mattlage-Thurmond; Robert Jewell
   Snowden,

                                                                     Appellants,

                                       versus

   First National Bank of McGregor, doing business as
   Your Bank for Life,

                                                                        Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:21-CV-551


   Before Stewart, Elrod, and Graves, Circuit Judges.
   Per Curiam:*


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50032     Document: 00516438121          Page: 2    Date Filed: 08/18/2022




                                   No. 22-50032


          In this case, we must decide whether the bankruptcy court properly
   determined that a binding order to which the parties agreed bars subsequent
   claims and warrants summary judgment. The bankruptcy court correctly
   determined that res judicata applies. We affirm.
                                             I.
          Spouses Mark Dale Mattlage-Thurmond and Robert Jewell Snowden
   (the “Debtors”) owned approximately 186 acres of land in Crawford, Texas
   (“Crawford Property”). In 2015, First National Bank of McGregor d/b/a
   Your Bank for Life (the “Bank”) made a loan to the Debtors, constituting a
   refinance on the Crawford Property.
          That same year, the Debtors sought additional financing to build an
   RV park, retreat, and vacation venue on the Crawford Property. Bank made
   a series of five construction loans to finance this project. Each construction
   loan was secured by a separate deed of trust on the Crawford Property. The
   Debtors built a swimming pool and an apartment complex on the property,
   and they partially completed the RV park. However, they could not complete
   the project in its entirety due to overspending and weather delays, amongst
   other issues.
          The Debtors nonetheless opened their venue to the public but were
   unable to realize their financial projections for revenues. The Bank tried to
   help by extending the notes’ maturity and payment terms. The Debtors were
   unable even to make interest-only payments on the notes.
          Ultimately, the Bank accelerated the notes and posted the Crawford
   Property for foreclosure, and, on November 4, 2019, the Debtors filed a
   voluntary Chapter 11 bankruptcy.
          On December 17, 2019, the Bank filed a Motion for Relief from Stay
   with the bankruptcy court. The Debtors objected. On February 26, 2020,




                                         2
Case: 22-50032     Document: 00516438121          Page: 3   Date Filed: 08/18/2022




                                   No. 22-50032


   after a settlement conference, the bankruptcy court entered an Agreed Order
   that had been established between the Bank and the Debtors. The Agreed
   Order was signed by counsel for the Debtors and the Bank.
         The Bank and the Debtors “agreed as follows” to these key
   provisions:
         • As of the Debtors’ Petition Date . . . [the Bank] has a claim
           against the Debtors for $1,174,085.35.
         • [The Bank] will file an amended proof of claim in the
           Debtors’ case, setting forth additional amounts, charges and
           fees owed by the Debtors as of the Petition Date.
         • Should the Debtors object to any portion of [the Bank’s]
           amended proof of claim (other than the $1,174,085.35
           amount of [the Bank’s] claim referenced above, the Debtors
           must file and serve an objection within fourteen (14) days of
           the filing of [the Bank’s] amended proof of claim.
         • Should the Debtors not file an objection to [the Bank’s]
           amended proof of claim, the Debtors shall be deemed to
           have agreed that such claim should be allowed as filed.
         • The Debtors contemplate payment of the amounts owed to
           [the Bank] as described herein shall be paid.
         As contemplated by the Agreed Order, the Bank filed its Amended
   Proof of Claim for $1,470,188.28 on March 16, 2020. The Debtors did not
   file any objections within the 14-day window or the ensuing months. On April
   27, 2021—over a year after the Bank filed its Amended Proof of Claim—the
   Debtors filed an Objection to the Amended Proof of Claim (“Objection”).
   The Debtors’ primary objection was that they had pending claims against the
   Bank and did not owe any funds. The bankruptcy court concluded that the
   Objection was untimely and overruled it.
         Prior to filing their Objection, the Debtors brought counterclaims
   against the Bank based on alleged oral agreements to consolidate their short-




                                         3
Case: 22-50032      Document: 00516438121          Page: 4    Date Filed: 08/18/2022




                                    No. 22-50032


   term loans. The Bank moved for summary judgment, and the Debtors filed
   for leave to amend their counterclaims. The bankruptcy court granted
   summary judgment for the Bank and denied the Debtors’ motion for leave to
   amend finding that res judicata barred all subsequent claims. The district
   court affirmed both orders and this appeal followed.
                                         II.
          “We apply the same standard of review to the bankruptcy court’s
   findings of fact and conclusions of law as applied by the district court.”
   Matter of Pratt, 524 F.3d 580, 584 (5th Cir. 2008); see also Drive Fin. Servs.,
   L.P. v. Jordan, 521 F.3d 343, 346 (5th Cir. 2008) (“When directly reviewing
   an order of the bankruptcy court, we apply the same standard of review that
   would have been used by the district court.”). We review the bankruptcy
   court’s findings of fact for clear error and its conclusions of law de novo.
   Matter of Am. Hous. Found., 785 F.3d 143, 152 (5th Cir. 2015), as revised (June
   8, 2015). “Under a clear error standard, this court will reverse only if, on the
   entire evidence, we are left with the definite and firm conviction that a
   mistake has been made.” Id. (quotation omitted).
          “This court reviews the grant of summary judgment de novo,
   applying the same standards as the [bankruptcy] court.” Osherow v. Ernst &
   Young, LLP (Matter of Intelogic Trace, Inc.), 200 F.3d 382, 386 (5th Cir. 2000);
   see also United States v. Davenport, 484 F.3d 321, 326 (5th Cir.2007).
   Summary judgment is appropriate if “the pleadings, depositions, answers to
   interrogatories, and admissions on file, together with the affidavits, if any,
   show that there is no genuine issue as to any material fact and that the moving
   party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c); see
   also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). A genuine issue of
   material fact exists where the summary judgment evidence would support a
   reasonable jury’s verdict for the non-movant. Anderson v. Liberty Lobby, Inc.,




                                          4
Case: 22-50032     Document: 00516438121             Page: 5   Date Filed: 08/18/2022




                                      No. 22-50032


   477 U.S. 242, 248 (1986). All doubts are to be resolved in favor of the
   nonmoving party. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475
   U.S. 574, 587, (1986). We review a bankruptcy court’s denial of a motion for
   leave to amend a complaint under an abuse of discretion standard. Matter of
   Southmark Corp., 88 F.3d 311, 314 (5th Cir. 1996).
                                          III.
         Initially, we must determine the extent, if any, to which the February
   26, 2020 Agreed Order controls this case. The Agreed Order contains three
   critical statements about when it would go into effect, each of which is
   tethered to whether the Debtors filed any objections: First, only the initial
   amount of $1,174,085.34 was excluded from objections. Any other objections
   had to be filed within fourteen (14) days of the Bank’s Amended Proof of
   Claim. Lastly, if no objections were filed, the terms of the Amended Proof of
   Claim would be allowed.
         The Bank filed its Amended Proof of Claim for $1,470,188.28 on
   March 16, 2020, which included “additional amounts, charges and fees owed
   by the Debtors as of the Petition Date.” The Debtors could have objected to
   this amount because the explicit language of the Agreed Order only
   prohibited them from challenging the $1,174,085.35 amount previously
   agreed upon in a settlement conference. But the Debtors filed no objections
   within the fourteen days allotted. Instead, they waited over a year and filed
   the Objection on April 27, 2021.
          The Objection was untimely, and the bankruptcy court correctly
   concluded that the Debtors’ inaction deemed the Amended Proof of Claim
   “allowed as filed.”
                                          IV.




                                           5
Case: 22-50032      Document: 00516438121          Page: 6    Date Filed: 08/18/2022




                                    No. 22-50032


          The next question, then, is what impact did the Amended Proof of
   Claim and Agreed Order have on this case? The Bankruptcy Court
   conducted several hearings and concluded that res judicata ended this case.
   We agree.
          A bankruptcy judgment bars a subsequent suit if: (1) both cases
   involve the same parties; (2) a court of competent jurisdiction rendered the
   prior judgment; (3) the prior decision was a final judgment on the merits; and
   (4) the same cause of action is at issue in both cases. Latham v. Wells Fargo
   Bank, N.A., 896 F.2d 979, 983 (5th Cir. 1990). Additionally, where the four
   elements of the res judicata test are met, we must also determine whether
   “the previously unlitigated claim could or should have been brought in the
   earlier litigation.” D–1 Enters., Inc. v. Commercial State Bank, 864 F.2d 36, 38
   (5th Cir. 1989); see also Matter of Howe, 913 F.2d 1138, 1145 (5th Cir. 1990).
          The Debtors agree that this case involves the same parties and the
   bankruptcy court is a competent court. But, the Debtors argue that the third
   and fourth elements of res judicata have not been established. We discuss
   them below.
          A.     Final Judgment on the Merits (Element Three)

          “An arrangement confirmed by a bankruptcy court has the effect of a
   judgment rendered by a district court. Any attempt by the parties to relitigate
   any of the matters that were raised or could have been raised therein is barred
   under the doctrine of res judicata.” Matter of Brady, 936 F.2d 212, 215 (5th
   Cir.), cert. denied, 502 U.S. 1013, 112 S. Ct. 657 (1991). And, we have stated
   that “an order allowing a proof of claim is . . . a final judgment” for purposes
   of res judicata. Matter of Baudoin, 981 F.2d 736, 742 (5th Cir. 1993) (citing
   Matter of Colley, 814 F.2d 1008, 1010 (5th Cir.), cert. denied, 484 U.S. 898,
   108 S. Ct. 234 (1987)).




                                          6
Case: 22-50032      Document: 00516438121          Page: 7   Date Filed: 08/18/2022




                                    No. 22-50032


          Thus, the bankruptcy court’s February 26, 2020 entry of the Agreed
   Order, which allowed the Bank to file a proof of claim, is a final judgment. It
   explicitly stated that the parties agreed that the Bank has a claim against the
   Debtors, that the Debtors would pay it, and that, absent any objections within
   a 14-day window, the claim would be deemed “allowed as filed.” This
   constitutes a final judgment on the merits.

          B.     Same Causes of Action (Element Four)
          Under the fourth prong of the res judicata inquiry, we determine
   whether the Debtors’ claims, the Bank’s claims, and the Agreed Order
   involve the same cause of action. Nilsen v. City of Moss Point, Miss., 701 F.2d
   556, 559 (5th Cir.1983) (en banc). The court applies the transactional test of
   Section 24 of the Restatement (Second) of Judgments. See, e.g., id.;
   Southmark Props. v. Charles House Corp., 742 F.2d 862, 870–71 (5th Cir.
   1984). Under that test, the preclusive effect of a prior judgment extends to
   all rights the original plaintiff had “‘with respect to all or any part of the
   transaction, or series of connected transactions, out of which the [original]
   action arose.’” Petro–Hunt, L.L.C. v. United States, 365 F.3d 385, 395-96 (5th
   Cir. 2004) (quoting Restatement (Second) of Judgments § 24(1) (1982)).
          Whether a factual scenario is a transaction or series is “determined
   pragmatically, giving weight to such considerations as whether the facts are
   related in time, space, origin, or motivation, whether they form a convenient
   trial unit, and whether their treatment as a unit conforms to the parties’
   expectations or business understanding or usage.” Id. at 396 (quoting
   Restatement (Second) of Judgments § 24(2) (1982)). “The critical issue
   under this determination is whether the two actions under consideration are
   based on ‘the same nucleus of operative facts,’” Osherow v. Ernst & Young,
   LLP (Matter of Intelogic Trace, Inc.), 200 F.3d 382, 386 (5th Cir. 2000)
   (quotation omitted), “rather than the type of relief requested, substantive




                                         7
Case: 22-50032      Document: 00516438121            Page: 8    Date Filed: 08/18/2022




                                      No. 22-50032


   theories advanced, or types of rights asserted,” United States v. Davenport,
   484 F.3d 321, 326 (5th Cir. 2007); see also Oreck Direct, LLC v. Dyson, Inc.,
   560 F.3d 398, 402 (5th Cir. 2009).
          As to whether the same causes of action are at issue in both cases, “the
   nucleus of operative facts” inquiry revolves around “‘the factual predicate
   of the claims asserted.’” Matter of Ark–La–Tex Timber Co., 482 F.3d 319, 330
   (5th Cir. 2007) (quoting Eubanks v. FDIC, 977 F.2d 166, 171 (5th Cir. 1992)).
          The Debtors’ allegations against the Bank for fraud and breach of
   contract, as asserted in their proposed Second Amended Counterclaim, and
   the Bank’s claims and liens against the Debtors all relate to the parties’
   lending and borrowing relationship. The Bank claims the Debtors owe it
   money, and the Debtors contend that the Bank failed to consolidate said
   money as it had previously orally agreed. The Agreed Order details these
   same issues. In short, the “factual predicate of the claims asserted” entirely
   revolves around construction on the Crawford Property, the loans provided
   for the construction, the Debtors’ obligations to pay back the loans, and the
   Bank’s attempts to recover its money. Thus, the claims are the same under
   the transactional test, and the fourth element of res judicata is satisfied.
   C.     Whether the Claim Could or Should Have Been Brought
          Previously
          Lastly, we must determine whether the previously unlitigated claims
   “could or should have been asserted in the prior proceeding.” Intelogic Trace,
   200 F.3d at 388 (quotation omitted); D–1 Enters., 864 F.2d at 38 (“Essential
   to the application of the doctrine of res judicata is the principle that the
   previously unlitigated claim could or should have been brought in the earlier
   litigation.”). If the claims asserted here could and should have been asserted
   in the earlier sanctions proceeding, the Debtors’ claims are barred by res
   judicata. See, e.g., Intelogic Trace, 200 F.3d at 388.




                                            8
Case: 22-50032     Document: 00516438121          Page: 9    Date Filed: 08/18/2022




                                   No. 22-50032


          This final stage involves a two-step analysis: First, we must ascertain
   “whether and to what extent [the Debtors] had actual or imputed awareness
   prior to the [Agreed Order] of a real potential for [the currently asserted]
   claims against [the Bank]”; and, second, “whether the bankruptcy court
   possessed procedural mechanisms that would have allowed [the Debtors] to
   assert such claims.” Id.
          Here, the Debtors knew about the Bank’s alleged oral agreement to
   consolidate the loans at the time the loans were made because they claim they
   were parties to this exchange. And, these alleged conversations occurred
   several years before the bankruptcy court entered the Agreed Order. Further,
   the Debtors sued the Bank in state court in October 2020 under the same
   theories of breach of contract and fraud they later tried to assert in the
   litigation. See Matter of Howe, 913 F.2d 1138, 1147 (5th Cir. 1990) (knowledge
   of the basic facts underlying the claims, despite ignorance of their
   significance, was enough to bar the subsequent claims under res judicata).
   There was awareness of a real potential for the claims prior to the Agreed
   Order. So, we proceed to step two of the analysis.
           The bankruptcy court had ample avenues by which the Debtors could
   have asserted their claims. They could have objected promptly as prescribed
   by the Agreed Order, they could have refused to sign the Agreed Order if
   they believed the Bank’s claim was invalid and should not be allowed and
   then filed counterclaims, and they could have potentially moved for
   reconsideration after the Agreed Order had been entered. The bankruptcy
   court could have handled the Debtors’ claims. The second step is likewise
   satisfied.
          In short, res judicata applies. Accordingly, (1) summary judgment for
   the Bank was appropriate because there were no triable issues of fact where
   the Agreed Order stated that the Bank had a claim against the Debtors for




                                         9
Case: 22-50032     Document: 00516438121            Page: 10   Date Filed: 08/18/2022




                                     No. 22-50032


   failure to pay; and (2) denial of the Debtors’ motion for leave to amend was
   not an abuse of discretion because the Agreed Order barred all subsequent
   claims.
                                          V.
          The Debtors’ remaining arguments are meritless. On appeal, “the
   burden is on the appellants to show error.” Murphy v. St. Paul Fire & Marine
   Ins. Co., 314 F.2d 30, 31 (5th Cir. 1963). To the extent the Debtors assert that
   they are entitled to equitable relief, they have provided no legal basis to
   support this contention. While the bankruptcy court may issue orders that
   are “necessary or appropriate to carry out the provisions” of the Bankruptcy
   Code, it cannot use these equitable powers “to fashion substantive rights and
   remedies not contained in the Bankruptcy Code or Rules or negate
   substantive rights that are available.” Matter of Smith, 21 F.3d 660, 665 (5th
   Cir. 1994). The bankruptcy court held hearings, reviewed the evidence on
   multiple occasions, and determined that res judicata and the statute of frauds
   barred the Debtors’ claims. The Debtors have not provided any indication
   that they are otherwise entitled to equitable relief.
          The Debtors also assert that they are entitled to reconsideration of the
   Agreed Order. 11 U.S.C. § 502(j) states that “a claim that has been allowed
   or disallowed may be reconsidered for cause.” However, the Debtors failed
   to move for reconsideration of the Agreed Order. And we need not review
   matters raised for the first time on appeal. See Stewart Glass & Mirror, Inc. v.
   Auto Glass Discount Ctrs., Inc., 200 F.3d 307, 316-17 (5th Cir. 2000).
                                         VI.
          For the reasons stated herein, we AFFIRM.




                                          10